Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 1-5, and 7-21 are pending.

Status of Claims 
Applicant’s amendment date 06/09/2022, amending claims 1, 4-5, 7, 11-12, 15-17, and 20. Cancelling claim 6 and adding new claim 21. 

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
	With regard to the rejection under 35 USC 103 – No art rejections has been put forth in the rejection on Claims 11 and 21 for the reason found in the “Allowable Subject Matter” section found below.  

Response to Arguments

Response to Arguments under 35 USC 101:
Applicant argues (Page 12 of the remarks): 
independent claims 1, 12, and 20, as amended, as well as their dependent claims 2-11 and 13-19 should be deemed to be patent eligible at the end of the Step 2A-Prong 1 analysis at least because they do not fall within any of the categories of abstract ideas enumerated in the January 2019 PEG. This should end the Section 101 analysis, and the Section 101 rejection of claims 1-20 should be withdrawn on this basis alone … These claim elements and the corresponding improvements over the prior art demonstrate integration into a practical application similar to Example 42, claim 1 of the USPTO's Subject Matter Eligibility Examples issued in January 2019. 
Examiner respectfully disagrees:
With regard to the abstract idea, Independent claims, with similar steps likewise reflect in the independent claims recite the abstract idea:  a transportation service request, comprising: receive the transportation service; and generate a passenger score based on the received transportation service request, wherein the passenger score indicates a risk posed by a passenger impacting a driver in the transportation service using sample passenger data associated with past impacted drivers; generate a trip score based on the generated passenger score and the received transportation service request using sample trip data associated with the past impacted drivers; and allow or block the received transportation service request based on the generated trip score. The claims are directed to calculating an efficiency metric based on numeric parameters and metric weight which is a mathematical formulas or equation and calculation under mathematical concepts. Also, The claims are directed to allow or block a received transportation request which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Applicant argues (Page 13 of the remarks): 
Even if claims 1-20 are found to be directed to Methods of Organizing Human Activity, which Applicant disputes, these claims still pass the Step 2A - Prong II analysis, because the claims integrate the abstract idea into "a practical application" of that abstract idea in a way that imposes a meaningful limit on the abstract idea. Therefore, the Section 101 rejection of the claims should be withdrawn additionally and alternatively on this basis.
Examiner respectfully disagrees:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claim recites the additional limitation of “servers, sensor and device” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S.Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f)).
The user of generic computer component to ““system”, “communication interface”, “device”, “first and second machine learning model”, “tee-based classification model” and “a non-transitory computer-readable medium” as recited in the independent claim, does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea.
	With respect to integration of the abstract idea into a practical application, the additional element of using a computer system or a network contacting instruction to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply and exception using a generic computing device are facilitating the abstract concept is not enough to confer statutory subject matter eligibility
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a "non-conventional and non-generic arrangement of know, conventional pieces," but merely call for performance of the claimed on a set of generic computer components" and display devices.

See specification  ¶[20], generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. See MPEP 2106.05(g)
	Here the computer system is a generic computer. Such a computing system to implement the abstract idea does not provide a practical application to make claimed invention eligible. “[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Elec. Power Grp., 830 f. 3d at 1353. “. 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 12, and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 12, and 20 includes various elements that are not directed to the abstract idea. These elements include ““system”, “communication interface”, “device”, “first and second machine learning model”, “tee-based classification model” and “a non-transitory computer-readable medium” are a generic computing element performing generic computing functions. 
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
Further, with regard to receiving, processing, transmitting, storing data, etc., the courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)). 

Response to Arguments under 35 USC 103:
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11 are directed towards a system, claims 12-19, and 21 are directed towards a method, and claims 20 is directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention. 

Claims 1-5, and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-5, and 7-21 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 12, and 20, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  a transportation service request, comprising: receive the transportation service; and generate a passenger score based on the received transportation service request, wherein the passenger score indicates a risk posed by a passenger impacting a driver in the transportation service using sample passenger data associated with past impacted drivers; generate a trip score based on the generated passenger score and the received transportation service request using sample trip data associated with the past impacted drivers; and allow or block the received transportation service request based on the generated trip score.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 12, and 20 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to allow or block a received transportation request which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “communication interface”, “device”, “first and second machine learning model”, “tee-based classification model” and “a non-transitory computer-readable medium”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-5, 7-11, 13-19, and 21 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 12, and 20 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 12, and 20 includes various elements that are not directed to the abstract idea. These elements include ““system”, “communication interface”, “device”, “first and second machine learning model”, “tree-based classification model” and “a non-transitory computer-readable medium” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. Further, the additional elements of “ “machine learning model trained”. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [20] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 2-5, 7-11, 13-19, and 21 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8-10, 12-14, 16-17, 18-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahire et al. US 2021/0056477 (hereinafter Ahire) in view of Wynter et al. US 2020/0160251 (hereinafter Wynter) in view of Wang et al. US 2018/0209808 (hereinafter Wang).
Regarding Claim 1: 
A system for processing a transportation service request, comprising: 
a communication interface configured to receive the transportation service request from a terminal device; and at least one processor, configured to: (Ahire Fig. 3 [0045], “the ride-sharing system 100 using the ride-sharing platform 106 obtains a ride-sharing request …. From the user device”.) 
generate a passenger score based on the received transportation service request using a first machine learning model, wherein the passenger score indicates [[a risk posed by a passenger impacting a driver in the transportation service]], wherein the first machine learning model is [[a first tree-based classification model]] trained with sample passenger data associated with past impacted drivers; (Ahire [0021], “artificial intelligence including a machine learning algorithm to identify and detect suspicious activity and/or situations before, during and/or after the ride-sharing trip … artificial intelligence including a machine learning algorithm to identify and detect suspicious activity and/or situations before, during and/or after the ride-sharing trip”. Ahire [0028], “generate or obtain predictive baseline models and use machine learning algorithms to improve the assessment of the risk or anomalies before, during and/or after a ride-sharing trip”. Ahire Fig. 3 [0049-0051], “the ride-sharing platform 106 determines a rider vulnerability score (310). The rider vulnerability score reflects and/or relates to the vulnerability or susceptibility of the rider to an external threat, such as an unscrupulous driver or other threat”. Ahire [0071], “a machine learning algorithm may be used to analyze the data collected from the multiple sources to determine the baseline model where a threat or risk is posed to a rider. The multiple sources may include multiple ride-sharing trips across multiple drivers and/or riders”.) 
generate a trip score based on the generated passenger score and the received transportation service request using a second machine learning model, wherein the second machine learning model is [[a second tree-based classification model]] trained with sample trip data associated with the past impacted drivers; and ((Ahire [0021], “artificial intelligence including a machine learning algorithm to identify and detect suspicious activity and/or situations before, during and/or after the ride-sharing trip”. Ahire [0028], “generate or obtain predictive baseline models and use machine learning algorithms to improve the assessment of the risk or anomalies before, during and/or after a ride-sharing trip”. Ahire Fig. 3 [0060-0063], “the ride-sharing platform determines a route risk score …. The ride-share risk score may be weighted combination of the route risk score, the driver risk score and/or the rider vulnerability score”. Ahire [0071], “a machine learning algorithm may be used to analyze the data collected from the multiple sources to determine the baseline model where a threat or risk is posed to a rider. The multiple sources may include multiple ride-sharing trips across multiple drivers and/or riders”.)
allow or block the [[received transportation service request]] based on the generated trip score.  (Ahire [0018], “collects data regarding the driver and/or rider ….. this allow the rider to avoid entering the ride-sharing vehicle and/or to exit the ride-sharing vehicle before any danger occurs”. Ahire [0051], “the ride sharing platform 106 selects the vehicle 102 that is to transport the rider based on the pickup location and the destination location”.) but, specifically fails to disclose a risk posed by a passenger impacting a driver in the transportation service wherein the first machine learning model is a first tree-based classification model; wherein the second machine learning model is a second tree-based classification model allow or block the received transportation service request based on the generated trip score.  
However, Wynter teaches the following limitation: 
a risk posed by a passenger impacting a driver in the transportation service (Wynter [0014-0015],performance of a passenger may lead to higher scores, thus allowing "preferred" passengers to be more readily picked up by a driver. A "blacklist" of passengers could be created for passengers with abandonment rates above a particular threshold. This passenger profiling engine 120 may also take into account passenger performance based on other conditions, such as weekday/weekend usage, peak/offpeak usage, weather conditions, and the like, thus leading to the fine-tuning of parameters in both the passenger profiling engine 120 and the driver profiling engine 130. [0015] In the passenger profiling engine 120, J is the set of booking passengers and j is the index for a booking passenger at assignment time. To reflect conditional-based passenger scores, p1 (t, -i:, v1, t, a1, b,, ... ) is used to represent the calibrated passenger score for passenger j which is a function or a probabilistic function of passenger cancellation rate v)t, -i:, ... ) (a function of booking, assignment time and other factors), booking frequency f1, abandoning rate a)t, -i:, . . . ) ( a function of booking, assignment time, and other factors), an indicator b1 (whether the passenger is on the blacklist), and other factors at the assignment time)Wynter [0043-0045], “assigning a passenger to a taxi driver based on one of conditional historical acceptance rate and a stochastic assignments of either chance constraints or a conditional value at risk … booking locations, travel time, and waiting time”.)

allow or block the received transportation service request based on the generated trip score.  (Wynter Fig. 1 [0004], “receiving a request for a taxi, the received request being from a passenger”. Wynter [0035-0037], “the booking passenger keeps waiting until the driver picks them up … the number of passenger accepted assignment and the total number of bookings and the total number of job assignment .. paired passengers”.)
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ahire first and second model as disclose in [0071], which analyze data from multiple sources and multiple riser, to include the feature of receiving a request, as taught by Wynter, in order to allow or block the received transportation service request based on a score (Wynter). 

	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wynter, the results of the combination were predictable (see MPEP 2143 A). 
Ahire in view of Wynter disclosed the claimed invention but, specifically fails to disclose wherein the first machine learning model is a first tree-based classification model; wherein the second machine learning model is a second tree-based classification model
However, Wang teaches the following limitations: 
wherein the first machine learning model is a first tree-based classification model; wherein the second machine learning model is a second tree-based classification model
(at least Wang [0032], “using one or more machine learning such as …. Decision tree algorithm … a decision tree algorithm may include, a classification and regression tree”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ahire, to include the feature taught by Wang, in include the tree-based machine learning model (Wang [0039]) to improve passenger(s)/driver(s) allocation. Also, it will improve the machine learning accuracy when predicting result. 
	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A). 

Regarding Claim 2: 
Ahire in view Wynter in view of Wang disclose the system of claim 1, 
Ahire further teach wherein the transportation service request comprises passenger information and trip information.  (Ahire [0045], “username, a pickup location, a number of riders and/or a destination location”. Ahire [0048-0052], “the rider profile includes one or more attributes … based on the pickup location and the destination location”.)
Regarding Claim 3: 
Ahire in view Wynter in view of Wang disclose the system of claim 1, 
Ahire further teach wherein to generate a passenger score, the processor is further configured to: 25Attorney Docket No. 10001-01-0169-US DiDi Ref. No. D20F00964US select the first machine learning model based on a quantity of trips completed by the passenger in a predetermined time window; and generate the passenger score using the selected first machine learning model.  (Ahire [0021], “artificial intelligence including a machine learning algorithm to identify and detect suspicious activity and/or situations before, during and/or after the ride-sharing trip”. Ahire [0028], “generate or obtain predictive baseline models and use machine learning algorithms to improve the assessment of the risk or anomalies before, during and/or after a ride-sharing trip”. Ahire Fig. 3 [0048], “frequency or number of previous ride-sharing trips …. The rider vulnerability or susceptibility of the rider to an external threat”.”. Ahire [0071], “a machine learning algorithm may be used to analyze the data collected from the multiple sources to determine the baseline model where a threat or risk is posed to a rider. The multiple sources may include multiple ride-sharing trips across multiple drivers and/or riders”.) 
Regarding Claim 5: 
Ahire in view Wynter in view of Wang disclose the system of claim 1, 
Ahire further teach wherein to generate a trip score, the processor is further configured to: select the second machine learning model for a passenger group based on the selected first machine learning model for the same passenger group; and generate the trip score using the selected second machine learning model. ((Ahire [0021], “artificial intelligence including a machine learning algorithm to identify and detect suspicious activity and/or situations before, during and/or after the ride-sharing trip… artificial intelligence including a machine learning algorithm to identify and detect suspicious activity and/or situations before, during and/or after the ride-sharing trip”. Ahire [0028], “generate or obtain predictive baseline models and use machine learning algorithms to improve the assessment of the risk or anomalies before, during and/or after a ride-sharing trip”. Ahire Fig. 3 [0060-0063], “the ride-sharing platform determines a route risk score …. The ride-share risk score may be weighted combination of the route risk score, the driver risk score and/or the rider vulnerability score”. Ahire [0071], “a machine learning algorithm may be used to analyze the data collected from the multiple sources to determine the baseline model where a threat or risk is posed to a rider. The multiple sources may include multiple ride-sharing trips across multiple drivers and/or riders”.)

Regarding Claim 6: (Cancelled) 
Regarding Claim 7: 
Ahire in view Wynter in view of Wang disclose the system of claim 1, 
Wang further teach wherein the tree-based classification models are selected from random forests, XGBoost, or LightGBM.  (at least Wang [0032], “using one or more machine learning such as …. Decision tree algorithm … a decision tree algorithm may include, a classification and regression tree …, a random forest, a multivariate adaptive regression spline, or a gradient boosting machine (GBM”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ahire, to include the feature taught by Wang, in include the tree-based, random forests, XGBoost, and/or LightGBM machine learning model (Wang [0039]) to improve passenger(s)/driver(s) allocation. Also, it will improve the machine learning accuracy when predicting result. 

	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A). 


Regarding Claim 8: 
Ahire in view Wynter in view of Wang disclose the system of claim 1, 
Ahire further teach wherein the first machine learning model extracts at least one of the following features: passenger demographics information, passenger's cancelation rate, passenger's destination changing rate, passenger's travel pattern, or passenger's relationship graph; and the second machine learning model uses a remoteness score for the trip destination.  (Ahire [0048], “an identity and/or name of the rider, contact information, frequency or number of previous ride-share trips, an age, gender …. Selects the vehicle 102 that is to transport the rider based on the pickup location and the destination location”. Ahire [0071], “the baseline model may be specific to a location of the ride-sharing trip and/or a type of rider, such as an elderly person, a female, or other attribute of the rider. A machine learning algorithm may be used to analyze the data collected from the multiple sources to determine the baseline model where the threat or risk is posed to a rider …. Multiple drivers”.) 
Regarding Claim 9: 
Ahire in view Wynter in view of Wang disclose the system of claim 1, wherein the at least one processor is further configured to: 
Ahire further teach determine that the trip score is above a score threshold; (Ahire [0071-0072], “once the ride-sharing risk score is determined, the ride-sharing platform determines a risk threshold based on a baseline model …. The baseline model may be formed from data collected from multiple sources (i.e., riders and/or drivers) … determines whether risk score is greater than or equal to the risk threshold. Then the risk score is less than the risk threshold, the platform continues to monitor and calculate the ride-share risk score and the risk threshold”.) compare the transportation service request with a whitelist comprising a list of safe passengers and a list of safe scenarios; and (Examiner note: referring back to applicant specification with regard to a whitelist, in [19], “a whitelist (e.g. a list of safe passengers and a list of sage scenarios). Ahire [0049], “the rider vulnerability score may be based on the each of the one or more attributes or characteristics within the rider profile and/or information within the ride-share request, such as the number of riders. For example, as the number of riders that are accompanying the rider on the ride-share trip increases, the vulnerability score may decrease because the rider is safer travelling with more acquaintances”. Ahire [0071], “the baseline model may be formed from data collected from multiple sources, such as from multiple riders having multiple user devices, who have ridden in one of multiple ride-sharing vehicles over multiple ride-sharing trips … the baseline model may be used to analyze the data collected from the multiple sources to determine the baseline model where a threat or risk is posed to a rider …. Across multiple drivers and/or riders”.) 
allow or block the [[transportation service request]] according to the comparison.  (Ahire [0018], “collects data regarding the driver and/or rider ….. this allow the rider to avoid entering the ride-sharing vehicle and/or to exit the ride-sharing vehicle before any danger occurs”. Ahire [0051], “the ride sharing platform 106 selects the vehicle 102 that is to transport the rider based on the pickup location and the destination location”.) but, specifically fails to disclose allow or block the transportation service request according to the comparison.
However, Managal teaches the following limitation: 
compare the transportation service request with a whitelist comprising (Managal [0013], “system may be configured to select passengers from waiting customers because all the passengers selected are going to same location”. Also, see [0017-0018]) allow or block the transportation service request according to the comparison. (Managal [0029], “the customer-rating 48 may be, for example like a frequent-flyer status that may give the person 24 some sort of priority over others with a lower customer-rating. The customer-rating 48 may indicate that the person 24 should not transported or allowed to enter/board the host-vehicle 12 because of, for example, a criminal record or that the police are searching for the person 24”. Managal [0038], “people should be allowed to enter and be transported …. Enter if he/she is selected, or prevent the person 24 from gaining access to the host-vehicle 12 if he/she is rejected”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ahire, to include the feature of receiving a request, as taught by Managal, in order to allow or block the received transportation service request based on a score (Managal [0029]). 

	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Managal, the results of the combination were predictable (see MPEP 2143 A). 
Regarding Claim 10: 
Ahire in view Wynter in view of Wang disclose the system of claim 1, 
Ahire further teach wherein the at least one processor is further configured to: determine that the trip score is below a score threshold; (Ahire [0071-0072], “once the ride-sharing risk score is determined, the ride-sharing platform determines a risk threshold based on a baseline model …. The baseline model may be formed from data collected from multiple sources (i.e., riders and/or drivers) … determines whether risk score is greater than or equal to the risk threshold. Then the risk score is less than the risk threshold, the platform continues to monitor and calculate the ride-share risk score and the risk threshold”.) but, specifically fails to disclose check the transportation service request against a rule-based model configured to identify unsafe passengers and unsafe scenarios; and allow or block the transportation service request according to whether the transportation service request passes the rule-based model.  
However, Wynter teaches the following limitation: 
check the transportation service request against a rule-based model configured to identify unsafe passengers and unsafe scenarios; and allow or block the transportation service request according to whether the transportation service request passes the rule-based model.   (Wynter [0015], “a  blacklist” of passengers could be created for passengers with abandonment rates above a particular threshold. This passenger profiling engine may also take into account passenger performance based on other conditions …. Conditional-based passenger score, P_j is used to represent the calibrated passenger score for passenger j which is a function or a probabilistic function of passenger cancellation rate v_j (a function of booking, assignment time and other factor), an indicator b_j (whether the passenger is on the blacklist), and other factors at the assignment time t”. Wynter [0045], “assigning a passenger to a taxi driver based on one of a conditional historical acceptance rate and a stochastic assignment of either chance constraints or a conditional value at risk”.) 

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ahire, to include the feature taught by Wynter, in include the feature of a rule-based model (Wynter [0015]) to improve passenger(s)/driver(s) allocation based on a rule-based model (Wynter [0045]). 

	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wynter, the results of the combination were predictable (see MPEP 2143 A). 
Regarding Claim 17: 
Ahire in view Wynter in view of Wang disclose the method of claim 12, 
Ahire further teach wherein the [[first machine learning model and the second machine learning model are tree-based classification models selected from random forests, XGBoost, or LightGBM,]] wherein the first machine learning model extracts at least one of the following features: passenger demographics information, passenger's cancelation rate, passenger's destination changing rate, passenger's travel pattern, or passenger's relationship graph; and the second machine learning model uses a remoteness score for the trip destination. (Ahire [0048], “an identity and/or name of the rider, contact information, frequency or number of previous ride-share trips, an age, gender …. Selects the vehicle 102 that is to transport the rider based on the pickup location and the destination location”. Ahire [0071], “the baseline model may be specific to a location of the ride-sharing trip and/or a type of rider, such as an elderly person, a female, or other attribute of the rider. A machine learning algorithm may be used to analyze the data collected from the multiple sources to determine the baseline model where the threat or risk is posed to a rider …. Multiple drivers”.) but, specifically fails to disclose wherein the first machine learning model and the second machine learning model are tree-based classification models selected from random forests, XGBoost, or LightGBM,
However, Wang teaches the following limitation: 
wherein the first machine learning model and the second machine learning model are tree-based machine learning models (at least Wang [0032], “using one or more machine learning such as …. Decision tree algorithm … a decision tree algorithm may include, a classification and regression tree”.) selected from random forests, XGBoost, or LightGBM, (at least Wang [0032], “using one or more machine learning such as …. Decision tree algorithm … a decision tree algorithm may include, a classification and regression tree …, a random forest, a multivariate adaptive regression spline, or a gradient boosting machine (GBM”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ahire, to include the feature taught by Wang, in include the tree-based, random forests, XGBoost, and/or LightGBM machine learning model (Wang [0039]) to improve passenger(s)/driver(s) allocation. Also, it will improve the machine learning accuracy when predicting result. 
	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wang, the results of the combination were predictable (see MPEP 2143 A). 
Regarding Claims 12-14, 16- 18-20: 
Claims 12-14, 16, 18-20 are rejected under the same rational as claim 1-3, 5, 8-10. 

Claims 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahire et al. US 2021/0056477 (hereinafter Ahire) in view of Wynter et al. US 2020/0160251 (hereinafter Wynter). Further, in view of Berengueres et al. US 2015/0356458 (hereinafter Berengueres). 
Regarding Claim 4: 
Ahire in view Wynter in view of Wang disclose the system of claim 3 but, does not specifically teach or disclose, however, Berengueres, in the same field of endeavor teaches wherein the first machine learning model is selected from a new passenger model trained with passenger data associated with passengers who have not completed any trip to assess the risk posed by a new passenger, an infrequent passenger model trained with passenger data associated with passengers who have completed no more than a threshold number of trips to assess the risk posed by an infrequent passenger, and a frequent passenger model trained with passenger data associated with passengers who have completed more than the threshold number of trips to assess the risk posed by a new passenger.  (Berengueres [0013], “the mathematical model is a machine learning model is a machine learning meta algorithm”. Berengueres [0035], “when a new customer joins the program, (and D days have passed since then) the model can be used to assess the likelihood that he/she will become a silver member in the near or far future … silver tier status is granted to high-value customers. Berengueres [0039], “passengers with low activity (number of flights less than 2) and passengers with very high activity (number of flights greater than 500) maybe excluded”. Berengueres [0057-0058], “apply different parameters of the mathematical model to different groups of passengers … it means that there are 3 clusters (A, B, C) into which passengers may be classified”. Also, see [0117]) 


    PNG
    media_image1.png
    948
    1553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    822
    1174
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Ahire, to include the feature of grouping/segmenting passengers, as taught by Berengueres, in order to determine if a passenger is a new passenger, an infrequent passenger and/or a frequent passenger based on machine learning threshold (Berengueres [0039]). It would be obvious that the likelihood determined in Berengueres for these different types of passengers and customers could be for risk as shown by the machine learning algorithm (Ahire [0071]). Also, it will improve passenger(s)/driver(s) allocation. 

	Further, the claimed invention is merely a combination of old elements in a similar field of endeavor and, in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Berengueres, the results of the combination were predictable (see MPEP 2143 A). 
Regarding Claim 15: 
Claim 15 is rejected under the same rational as claim 4. 

Allowable Subject Matter
Claims 11 and 21 are objected to as being dependent upon a rejected based claim, but would be allowable if the independent claims were amended in such a way as to overcome the current rejection(s). 
Closest prior art to the invention include Ahire et al. US 2021/0056477 (hereinafter Ahire), Managal et al. US 2020/0184748 (hereinafter Mangal), Wang et al. US 2018/0209808 (hereinafter Wang) and Wynter et al. US 2020/0160251 (hereinafter Wynter). None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “wherein the sample passenger data associated with past impacted drivers used to train the first machine learning model is obtained by applying positive weight scale and a norm regularization on imbalanced sample data to increase a ratio between positive training samples associated with unsafe passengers and negative training samples associated safe passengers”.  The reason for allowance of Claims 11 and 21 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624